        Case 9:18-cv-00049-DLC Document 46 Filed 08/19/20 Page 1 of 6



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




 WELLS FARGO BANK, N.A. AS
 TRUSTEE FOR THE                                  CV 18–49–M–DLC
 CERTIFICATEHOLDERS OF THE
 ASSET BACKED SECURITIES
 CORPORATION HOME EQUITY                           ORDER
 LOAN TRUST, ASSET BACKED
 PASS-THROUGH CERTIFICATES,
 SERIES WMC 2005-HE5,

                      Plaintiff,

        vs.

 RICK J. BOWLER,

                      Defendant.

      Before the Court is Defendant Rick Bowler’s Motion to Set Aside

Foreclosure Sale. (Doc. 39.) For the reasons explained, the Motion is denied.

                                   BACKGROUND

      In 2001, Defendant Rick Bowler purchased a lot bordering the Clark Fork

River in Clinton, Montana. (Doc. 41 at 2.) Defendants (“Wells Fargo”) held the

mortgage and deed of trust for the property. (Doc. 26-2 at 2.) In 2017, Wells

Fargo notified Bowler that the note was in default. (Id. at 5.) In March 2018,

Wells Fargo brought this foreclosure action. (Doc. 1.) In May 2019, this Court
        Case 9:18-cv-00049-DLC Document 46 Filed 08/19/20 Page 2 of 6




entered judgment in Wells Fargo’s favor of $516,848.51 and ordered a judicial

foreclosure. (Doc. 31 at 10–11.) A year went by before Wells Fargo initiated a

Marshal’s sale. (See Docs. 34; 35.)

      Unrelated to the specific events at issue, in March 2020, the novel

coronavirus outbreak caused the Governor of Montana to declare a state of

emergency. From March 28 until April 24, 2020, the State was under a “shelter in

place” order, and all non-essential activities and business were shut down.

      Coinciding with this time period, on April 10, the United States Marshal’s

Service posted public notice and notified Bowler of the upcoming foreclosure sale.

(Doc. 34 at 1.) Public notice ran until May 20, 2020. (Doc. 35 at 2.) Despite

having knowledge of the scheduled sale, Bowler believed it would not go forward

because he had heard that Wells Fargo was not going to foreclose on any property

during the pandemic. (Doc. 41 at 6.) Bowler contacted Wells Fargo’s attorney to

verify his belief that the sale would not proceed. (Id.) Counsel responded that the

sale was going forward as planned. (Doc. 43-2 at 1.) Despite this clarification,

Bowler still believed the sale would be postponed. (Doc. 41 at 7.)

      On May 27, 2020, the United States Marshal’s Service held the foreclosure

sale. (Doc. 38 at 1.) Bowler was represented by counsel. (Doc. 41 at 8.) Wells

Fargo was the highest bidder and purchased the property. (Doc. 38 at 1.)
         Case 9:18-cv-00049-DLC Document 46 Filed 08/19/20 Page 3 of 6




       On May 29, 2020, Wells Fargo filed an Unopposed Motion to confirm the

sale which the Court granted. (Docs. 37; 38.) Now, Bowler asks the Court to set

aside the Marshal’s sale.1
                                        DISCUSSION

       Federal Rule of Civil Procedure 60(b) provides, as pertinent: “On motion

and just terms, the court may relieve a party or its legal representative from a final

judgment, order, or proceeding for . . . . : (6) any other reason that justifies relief.”

The motion must be brought within a “reasonable time.” Fed. R. Civ. Pro.

60(c)(1). However, the Rule is to be “used sparingly as an equitable remedy to

prevent manifest injustice. The rule is to be utilized only where extraordinary

circumstances prevented a party from taking timely action to prevent or correct an

erroneous judgment.” United States v. Alpine Land & Reservoir Co., 984 F.2d

1047, 1049 (9th Cir. 1993). Relief is not available where “the party seeking

reconsideration has ignored normal legal recourses.” Id. (quoting In re Pacific Far

East Lines, Inc., 889 F.2d 242, 249, 250 (9th Cir. 1989)).

       Bowler argues that he is entitled to relief under Rule 60(b)(6) because, in

sum, the pandemic is an extraordinary circumstance that prevented him from




1
 Bowler does not ask the Court to vacate its judgment—he only asks the Court to vacate the
satisfaction of the judgment.
         Case 9:18-cv-00049-DLC Document 46 Filed 08/19/20 Page 4 of 6



obtaining financing or opposing the sale.2 (See Doc. 41.) Wells Fargo asserts that

relief under Rule 60(b) is not appropriate because Bowler provides no justification

for why the “normal legal” channels were unavailable to him, and asserts his

motion is not timely. (See Doc. 43 at 12.) Specifically, Wells Fargo argues that

Bowler could have challenged the sale: (1) through a motion to stay or for an

injunction; or (2) retrospectively, by opposing judicial confirmation of the sale or

filing a timely appeal. (Id.)

       The Court agrees. Despite Bowler’s contention that his conduct is

blameless, Bowler did not pursue his rights until it was too late. If Bowler

believed Wells Fargo was seeking an improper foreclosure sale, he should have

sought an injunction.3

       Bowler argues that the extraordinary nature of the pandemic itself warrants

setting aside the foreclosure sale, regardless of his conduct. (See Docs. 41 at 12;

44 at 5.) However, the pandemic does not provide an excuse to every litigant




2
  Bowler erroneously cites the Montana Supreme Court’s articulation of the Montana version of
Rule 60(b) in support of his motion. (See Doc. 41 at 12 (citing Essex Ins. Co. v. Moose’s Saloon,
Inc., 166 P.3d 451, 457 (Mont. 2007) (stating that relief under Montana Rule 60(b)(6) is
appropriate where “(1) extraordinary circumstances; (2) the movant acted to set aside the
judgment within a reasonable period of time; and (3) the movant was blameless.”)).) Although
there is nothing inherently incompatible about the Montana Supreme Court’s articulation of a
three-part standard for obtaining relief, it is not the framework endorsed by the Ninth Circuit.
Accordingly, the Court will distill Bowler’s arguments to better fit Federal Rule 60(b).
3
  In his reply brief, Bowler asserts that he did not have the litigation budget to pursue his rights
earlier. (Doc. 44 at 4.) While unfortunate, this is not an adequate legal argument to excuse his
inaction.
        Case 9:18-cv-00049-DLC Document 46 Filed 08/19/20 Page 5 of 6



seeking to set aside the adverse effect of a legal action. The pandemic did not

make it impossible for Bowler to advocate for his rights. As he himself notes, the

Government’s “shelter in place” order did not stop essential services like lawyers

and banks from continuing to operate. (Doc. 41 at 5.) Nor is there any evidence

that but-for the pandemic, Bowler’s circumstances would have been different.

Although Bowler claims he did not have sufficient time before the sale to obtain

financing to purchase his property (Doc. 41 at 16), Bowler ignores the fact that he

had over a year to obtain financing—from the time this Court granted summary

judgment to Wells Fargo to the time of the sale.

      Despite Bowler’s mistaken belief that the sale would not occur based on

news articles and twitter posts (see Doc. 41 at 6–7), the sale was not a surprise.

Bowler received advance notice by Wells Fargo (Doc. 41 at 6), and he received

confirmation that despite corporate suggestions that Wells Fargo would not

foreclose on homes during the pandemic, his foreclosure sale would go forward as

planned (Doc. 43-2 at 1). He was even represented by counsel at the sale. (Doc.

41 at 8.) By failing to challenge the sale through the normal legal channels,

Bowler is precluded from relief under Rule 60(b). Alpine Land & Reservoir Co.,

984 F.2d at 1049. (9th Cir. 1993).

      Moreover, Bowler had an opportunity to challenge the sale in its immediate

aftermath and failed to do so. On May 29, 2020, two days after the sale, counsel
        Case 9:18-cv-00049-DLC Document 46 Filed 08/19/20 Page 6 of 6



for Wells Fargo filed a motion to confirm sale, and Bowler did not oppose the

motion. (Doc. 37.) Nor did he timely file an appeal. It is well settled that a

motion for relief under Rule 60(b) is not a substitute for appeal. Twentieth

Century-Fox Film Corp. v. Dunnahoo, 637 F.2d 1338, 1341 (9th Cir. 1981) (citing

Title v. United States of America, 263 F.2d 28 (1959)).

      As a result of his inaction, Bowler does not meet the high standard necessary

to obtain relief under Rule 60(b). For this reason, the Court will not address

Bowler’s remaining arguments.

      IT IS ORDERED that the Motion (Doc. 39) is DENIED.

      DATED this 19th day of August, 2020.
